IN THE COURT OF APPEALS OF TENNESSEE

                                                        FILED
JOHN L. MILLER,                      )   C/A NO. 03A01-9707-CV-00270
                                     )                February 5, 1998
     Plaintiff-Appellant,            )
                                     )                  Cecil Crowson, Jr.
                                     )                  Appellate C ourt Clerk
                                     )
                                     )   APPEAL AS OF RIGHT FROM THE
v.                                   )   ANDERSON COUNTY CIRCUIT COURT
                                     )
                                     )
                                     )
                                     )
SCOTT D. WILLIAMS,                   )
                                     )   HONORABLE WILLIAM E. LANTRIP,
     Defendant-Appellee.             )   CHANCELLOR, By Interchange




For Appellant                            For Appellee

JESS D. CAMPBELL                         ALBERT J. HARB
Campbell & Dawson                        Hodges, Doughty & Carson
Knoxville, Tennessee                     Knoxville, Tennessee

                                         JOHN W. BUTLER
                                         Butler, Vines & Babb
                                         Knoxville, Tennessee




                            O P I N IO N




AFFIRMED AND REMANDED                                              Susano, J.

                                 1
            This appeal questions the adequacy of a jury’s verdict.

The plaintiff, John L. Miller (“Miller”)1, alleged in his

complaint that he sustained physical and emotional injuries and

medical expenses when his automobile was struck from behind by a

vehicle driven by the defendant, Scott D. Williams (“Williams”).2

After Williams admitted liability at trial, the jury awarded

Miller damages of $45,000.       Miller then filed a motion for an

additur or a new trial.       The trial court denied his motion, and

this appeal followed.      The sole issue3 on this appeal is whether

the trial court erred in failing to suggest an additur or grant a

new trial due to the alleged inadequacy of the jury’s award.



                                      I



            In this case, we must decide if the record contains

“material evidence to support the [jury’s] verdict.”             Rule 13(d),

T.R.A.P.; Coffey v. Fayette Tubular Products, 929 S.W.2d 326, 331

n.2 (Tenn. 1996); Poole v. Kroger Co., 604 S.W.2d 52, 54 (Tenn.

1980); Pettus v. Hurst, 882 S.W.2d 783, 788 (Tenn.App. 1993);

Benson v. Tennessee Valley Elec. Coop., 868 S.W.2d 630, 640

(Tenn.App. 1993).      Because Miller asserts that the jury’s award

is insufficient, our focus is on the “lower limit” of the “range

of reasonableness.”      Foster v. Amcon Int’l, Inc., 621 S.W.2d 142,

146 (Tenn. 1981).      In the Foster case, the Supreme Court stated

      1
       Miller’s wife, Margie Miller, was also a plaintiff in this case. The
jury awarded her a judgment for $5,000. That judgment has not been appealed.
      2
       Also named as a defendant in the complaint was Chad Busby, a passenger
in the vehicle driven by Williams. The complaint against Busby was
voluntarily dismissed.
      3
       The Court of Appeals “does not have the authority to grant an additur”
under T.C.A. § 20-10-101. Wilkerson v. Altizer, 845 S.W.2d 744, 749
(Tenn.App. 1992); Poole v. Kroger Co., 604 S.W.2d 52, 54 (Tenn. 1980).

                                      2
that



            [a] reasoned examination of the credible
            proof of damages leads to a determination of
            the figure beyond which excessiveness or
            inadequacy lies and beyond which there is no
            evidence, upon any reasonable view of the
            case, to support the verdict.



Id.    In reviewing the adequacy of the jury’s award, we note that



            [the determination of] the amount of
            compensation in a personal injury case is
            primarily for the jury, and that next to the
            jury, the most competent person to pass on
            the matter is the trial judge who presided at
            the trial and heard the evidence.



Id. at 143-44; Coffey, 929 S.W.2d at 331 n.2.



            The effect of a trial court’s approval of the amount of

a jury award is clear:



            ... the trial judge’s approval of the amount
            of the jury’s verdict invokes the material
            evidence rule, just as it does with respect
            to all other factual issues upon which
            appellate review is sought....

                             *    *    *

            “[a]ll of the evidence in the record that
            tends to support the amount of the verdict
            should be given full faith and credit upon
            appellate review.”



Poole, 604 S.W.2d at 54 (citing Ellis v. White Freightliner

Corp., 603 S.W.2d 125 (Tenn. 1980)).       Thus, our analysis is

limited to a determination of whether the record reflects



                                  3
material evidence demonstrating that the jury’s award is “at or

above the lower limit of the range of reasonableness, giving full

faith and credit to all of the evidence that tends to support

that amount.”    Poole, 604 S.W.2d at 54.    We are required to take

the strongest legitimate view of all the evidence, including all

reasonable inferences therefrom, to sustain the verdict; to

assume the truth of all the evidence that supports it; and to

discard all evidence to the contrary.       Id.   In this analysis, we

do not weigh the evidence, nor do we determine the credibility of

the witnesses.    Id.



                                 II



           The facts relative to the accident itself are not in

dispute.   On April 4, 1995, as Miller was stopped at a traffic

light, his vehicle was struck from behind by Williams’ vehicle,

causing Miller’s vehicle to collide with a van in front of him.

Williams admitted that the accident was his fault and stipulated

to liability at trial.



           Although Miller was awake and alert at the scene of the

accident, he was transported to the hospital by ambulance.       Among

other things, he was treated for dizziness and pain in his back,

neck, and right knee.    Miller was released from the hospital

after two and a half days.



           Prior to the accident, Miller had suffered from various

neck, back and knee problems.    The record indicates that between

August, 1988, and the time of the accident, he was treated by


                                  4
several physicians for these problems.    Miller had also been

involved in a previous automobile accident in April of 1994,

causing him to seek treatment for neck and shoulder pain.

Furthermore, Miller had complained to a physician in January,

1995, of pain in his right knee, approximately three months

before the accident.



           The parties present competing theories regarding the

relationship of Miller’s pre-existing conditions to the injuries

he sustained in the April, 1995, accident.    Miller contends that

the accident caused new injuries and substantial aggravation of

his pre-existing conditions.    He insists that the jury’s verdict

is grossly inadequate to compensate him for his pain, suffering

and medical expenses.    Williams, on the other hand, argues that

Miller’s pre-existing neck, back and knee problems were

extensive.   He maintains that the jury correctly determined that

the aggravation caused by the accident was less severe than

Miller claimed.



           Following his release from the hospital, Miller

received treatment from a chiropractor, Dr. Ronald Mabry.    He

later was treated by a medical doctor, Dr. Gilbert Hyde, who

performed surgery on Miller’s knee.    In May, 1995, Miller began

seeing another physician, Dr. John Purvis, for back, neck and arm

pain.   He also began complaining of pain in his hands.   Dr.

Marvin Cohn, who also treated Miller, testified that the pain in

Miller’s hands was not directly related to the accident, but

instead was a result of arthritis that Miller had experienced for

several years.    Following further treatment, Dr. Mabry and Dr.


                                  5
Hyde subsequently informed Miller that he could return to work.

However, Miller was involved in another automobile accident in

December, 1995.   Subsequent to the December, 1995, accident, Dr.

Purvis performed neck surgery on Miller.



          At trial, each side submitted material evidence in

support of its position.   Miller introduced medical bills in the

aggregate amount of $44,585.42.       He also offered the testimony of

his physicians in support of his contention that the accident had

severely aggravated his pre-existing medical conditions.

Williams, on the other hand, presented evidence indicating that

much of Miller’s pain and suffering resulted from conditions that

pre-dated the accident and that the extent of the injuries that

actually resulted from the accident was not very severe.      For

example, the record indicates that on the day after his release

from the hospital, Miller was able to go to his place of

employment, Dean Stallings Ford, talk with other employees, and

drive home in one of the dealership’s cars.      Furthermore, despite

claiming that he was unable to work, Miller was able to continue

preaching at his church.   There is also evidence that Miller was

less than candid with his post-accident physicians regarding his

prior medical history.



          It is clear from the briefs and record that the parties

presented the jury with greatly contrasting characterizations of

the testimony regarding Miller’s injuries.      In limiting Miller’s

recovery to $45,000, the jury obviously gave credence to

testimony indicating that some of Miller’s pain and suffering was

not caused by the April, 1995, accident.      We note again that


                                  6
determinations regarding the credibility of the witnesses fall

within the purview of the jury.        Reynolds v. Ozark Motor Lines,

Inc., 887 S.W.2d 822, 823 (Tenn. 1994).       As we have previously

stated, we are not in a position to assess credibility.        Poole v.

Kroger Co., 604 S.W.2d 52, 54 (Tenn. 1980).



                                  III



            As stated earlier, in evaluating the jury’s award, we

consider only the evidence supporting that award and disregard

all evidence to the contrary.     Poole, 604 S.W.2d at 54.     Upon

review of the record in this case, we find that there was

material evidence to support the jury’s award.        Rule 13(d),

T.R.A.P.    Given the evidence in the record regarding the nature

and extent of Miller’s pre-existing conditions, and the testimony

of his post-accident physicians, the jury could have reasonably

concluded that the aggravation of Miller’s injuries as a result

of the accident was not as severe as Miller claimed.        We thus

cannot say that the jury’s award falls below the lower limit of

the range of reasonableness.    Foster v. Amcon Int’l, Inc., 621
S.W.2d 142, 146 (Tenn. 1981); Poole, 604 S.W.2d at 54.



            Accordingly, the judgment of the trial court is

affirmed.    Costs on appeal are taxed to the appellant and his

surety.    This case is remanded to the trial court for enforcement

of the judgment and collection of costs assessed there, all

pursuant to applicable law.



                                         __________________________

                                   7
    Charles D. Susano, Jr., J.




8
CONCUR:



_________________________
Houston M. Goddard, P.J.



_________________________
Don T. McMurray, J.




                            9